Opinion issued August 9, 2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00430-CV



MAXIE WARREN WESTBROOK, ET AL., Appellants

V.

EAST TEXAS INVESTMENTS, Appellee



On Appeal from the County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 828976



MEMORANDUM OPINION	Appellants Maxie Warren Westbrook, et al. have neither established indigence,
nor paid or made arrangements to pay the clerk's fee for preparing the clerk's record. 
See Tex. R. App. P. 20.1 (listing requirements for establishing indigence), 37.3(b)
(allowing dismissal of appeal if no clerk's record filed due to appellant's fault).  After
being notified that this appeal was subject to dismissal, appellants Maxie Warren
Westbrook, et al. did not adequately respond.  See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case).
	The appeal is dismissed for want of prosecution for failure to pay or make
arrangements to pay the clerk's fee.  All pending motions are denied.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Alcala.